EXHIBIT 10.13

 

AMENDMENT NO. 1 TO

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT is made and entered into as of the 20th day of September 2002,
made effective as of 5th of April, 2002, by and between Tennant Company, a
Minnesota corporation (the “Company”) and Janet Dolan, Chief Executive Officer
of the Company (“Executive”).

 

WHEREAS, the Company and Executive are parties to that Employment Agreement made
as of April 5, 1999 (the “Agreement”);

 

WHEREAS, the Company and Executive desire to amend the Agreement pursuant to
Paragraph 6.2 of the Agreement, to recognize the current employment status of
the Executive.

 

NOW, THEREFORE, in consideration of the foregoing recitals, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.  Amendment to Paragraph 1.1.  Paragraph 1.1 of the Agreement is replaced and
hereby amended to read in its entirety as follows:

 

1.1  EMPLOYMENT AS EXECUTIVE.  The Company agrees to employ Executive as its
Chief Executive Officer (“CEO”), and Executive accepts such employment.  The
term of Employment Period as CEO shall be one year, commencing on April 5, 2002,
and ending on April 5, 2003, and shall be automatically extended for one
additional year on each succeeding April 5 Anniversary Date thereof (provided
Executive’s employment has not been previously terminated pursuant to the terms
of this Agreement), except that pursuant to Paragraph 3.1(g) of this Agreement,
Executive may be terminated by Company upon not less than three month’s prior
written notice.

 

2.  Continuation.  Except as set forth in this Amendment No. 1, the Agreement
shall remain in full force and effect without further alteration until, or
unless, it expires in accordance with its terms or is further amended by written
agreement among the parties.

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Amendment
as of the date first above written.

 

 

TENNANT COMPANY

 

EXECUTIVE

 

 

 

 

 

 

By

  /s/ William I. Miller

 

/s/ Janet Dolan

         William Miller

Janet Dolan

 

 

Its:  Chairperson of the Executive
       Compensation Committee

 

 

--------------------------------------------------------------------------------